Citation Nr: 9927510	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen he claim for service connection for a back injury.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a bilateral leg 
condition.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a hearing loss 
disability.  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for visual 
disturbance, claimed as blindness.  

5.  Entitlement to service connection for residuals of an 
injury to the tailbone.  

6.  Entitlement to service connection for arthritis.  

7.  Entitlement to service connection for a skin condition of 
the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1956.  

Service connection was previously denied for back, bilateral 
leg, hearing loss and visual disabilities in a July 1987 
decision by the Board of Veterans' Appeals (Board).  The 
veteran attempted to reopen his claims for service connection 
in 1992.  This matter comes to the Board on appeal from an 
August 1993 rating decision.  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its November 1996 remand.  



FINDINGS OF FACT

1.  Entitlement to service connection a back injury, a 
bilateral leg condition, hearing loss and blindness was 
previously denied in a July 1987 Board decision.  

2.  The evidence received into the record since the prior 
Board decision consists of testimony provided at hearings on 
appeal, lay statements from the veteran's acquaintances and 
reports of contemporaneous evaluation and treatment from the 
1970s.  

3.  The evidence received since the July 1987 Board decision 
is repetitive and cumulative in nature, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims with respect to service 
connection for a back disability, a bilateral leg condition, 
a hearing loss disability and visual disturbance, claimed as 
blindness.  

5.  The veteran has not presented competent evidence that he 
currently has residuals of an injury to the tailbone related 
to injury or disease noted during his active service.  

6.  The veteran has not presented competent evidence that he 
currently has arthritis related to injury or disease noted 
during his active service.  

7.  The veteran has not presented competent evidence that he 
currently has a skin condition of the feet related to injury 
or disease noted during his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a back injury.  
38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 3.303 (1998).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral leg 
condition.  38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303 (1998).  

3. New and material evidence has not been received to reopen 
the claim for service connection for a hearing loss 
disability.  38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303 (1998). 

4.  New and material evidence has not been received to reopen 
the claim for service connection for visual disturbance, 
claimed as blindness.  38 U.S.C.A. § 1110, 1131, 5107, 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303 
(1998).  

5.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the tailbone is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  

6.  The veteran's claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

7.  The veteran's claim of entitlement to service connection 
for a skin condition of the feet is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

As noted above, by a Board decision, dated in July 1987 
service connection was denied for an eye disorder, a back 
disorder, a hearing loss, and a fracture of the right tibia.  
At that time, the Board reached the following findings of 
fact:

"1.  The unappealed October 1965 rating 
action denying service connection for 
residuals of an injury to the lumbar 
spine, defective hearing and residuals of 
a fracture of the right tibia was 
adequately supported by the evidence then 
of record; the evidence of record since 
the veteran reopened his claim does not 
alter the factual basis of the prior 
denials.  

2.  An eye disorder was not present 
during service and is not currently 
demonstrated.  

3.  A back disorder clearly and 
unmistakably existed prior to service and 
did not increase in severity during 
active military service.  

4.  A preexisting hearing disorder did 
not increase in severity during active 
military service.  

5.  Residuals of a fracture of the right 
tibia were not present during service."  

On these bases, the Board reached the following conclusions 
of law:

"1.  The October 1965 decision of the 
regional office was final as to the 
evidence then considered and a new 
factual basis warranting service 
connection for a back disorder, a hearing 
loss, or residuals of a fracture of the 
right tibia has not been demonstrated.  
(38 U.S.C. 4005; 38 C.F.R. 3.105(a))  

2.  An eye disorder was not incurred in 
or aggravated by service.  
(38 U.S.C. 310, 331)  

3.  A back disorder clearly and 
unmistakably existed prior to service and 
was not aggravated by military service.  
(38 U.S.C. 310, 311, 331, 337, 353; 
38 C.F.R. 3.306(a), 3.102)

4.  A hearing disorder was not incurred 
in or aggravated by military service.  
(38 U.S.C. 310, 331, 353; 
38 C.F.R. 3.306, 3.102)

5.  Residuals of a fracture of the right 
tibia were not incurred in or aggravated 
by military service.  (38 U.S.C. 310, 
331; 38 C.F.R. 3.102)

The evidence on file at the time of this Board decision 
included service medical records, which contain an undated 
social history taken during basic training that indicated the 
veteran had had several accidents resulting in physical 
complaints, including the following: at age 16, he strained 
his back while bending over an irrigation ditch; in 1950, 
while looking for a stray horse, he fell 60 feet down a 
mountain, breaking his ankle; in 1950, he was thrown from a 
horse over a rodeo fence, which resulted in injury to his 
back, after which he wore a back brace for six months.  

The veteran was evaluated for back pain and numbness in the 
leg in August 1954 following a fall at a swimming pool.  The 
veteran stated at a September 1954 consultation that he had 
had two previous injuries to his back prior to his active 
service when he fell from a horse at a rodeo and when he hit 
his head on a rock while swimming in 1947 and 1950.  The 
veteran stated that he had a history of pain in the back with 
radiation of pain into the right lower extremity since 1950.  
In addition, he reported that he had been fitted for a back 
brace prior to his active service.  A diagnosis of 
degenerative disc disease was recorded in August 1965.  

Likewise, in September 1954, the veteran was hospitalized for 
deafness of unknown etiology.  He reported that he had 
experienced a progressive hearing loss since 1946 or 1950, 
after he hit his head on a rock while swimming.  He also 
reported having intermittent pain in the left ear since 1946.  
The examiner noted that there was a "very strong non-organic 
element."  Audiometric findings were thought to be 
inconsistent, as indicated by the October 1954 report.  The 
December 1954 report of hospitalization shows that the 
veteran had a large psychogenic overlay.  The recorded 
diagnosis was psychophysiological reaction of the organs of 
special sense in regard to passive aggressive reaction, 
chronic moderate manifested by manipulation of environment 
through repeated complaints.  Also noted was deafness due to 
undetermined cause, probably psychogenic in nature.  

In 1955, the veteran was treated for complaints of right 
ankle pain.  Furthermore, the veteran was evaluated for knee 
complaints in April 1957.  At that time, he was noted to have 
had a knee injury in August 1954.  

The report of the medical examination for release from active 
service was negative for pertinent findings.  It revealed 
visual acuity without correction was 20/30 in the right eye 
and 20/40 in the left eye.  Hearing acuity was noted to be 
15/15 for both spoken voice and whispered voice.  No 
audiometric testing was conducted at that time.  No 
abnormalities of the musculoskeletal system, including the 
back and legs, were noted at that time.  

Based on the foregoing, the Board as noted above, concluded 
that chronic disabilities, due to service, were not 
demonstrated, and, hence, service connection was not 
warranted.  That determination is final.  38 U.S.C.A. § 7105.  

The veteran attempted to reopen his claims for service 
connection for back disability, hearing loss, bilateral leg 
disability and blindness in 1992.  By an August 1993 rating 
decision, the RO found that the veteran's claims for service 
connection could not be reopened.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the veteran's case, the RO, in essence, appeared not to 
reopen the veteran's claims for service connection, as it did 
not review the veteran's claims de novo.  Regardless of the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.  

The Board has reviewed the evidence received into the record 
since the 1987 Board decision and finds that no new and 
material evidence has been received to reopen the claims for 
service connection for back disability, hearing loss, 
bilateral leg disability and blindness.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) has 
placed some limitation on this presumption of credibility in 
cases in which a physician relied upon the appellant's 
account of his medical history and service background, 
recitations which had already been rejected by the previous 
decision of the agency of original jurisdiction.  The Court 
has held that such history articulated by the appellant has 
no probative value and hence cannot be considered material 
for the purpose of reopening the veteran's claim.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993).  

Moreover, the veteran is advised that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent evidence".  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The evidence received into the record since the 1987 Board 
decision includes reports of treatment provided to the 
veteran from the 1970s through the present, as well as 
testimony provided at hearings in 1993 and 1994 and before 
the undersigned member of the Board in May 1996, as well as 
statements provided from the veteran's acquaintances.  For 
the sake of clarity, I will address the impact of this new 
evidence on each of the issues on appeal separately.  

A.  Back

Lay statements submitted on the veteran's behalf in March 
1993 are to the effect that the veteran was in good health 
prior to his entrance to active service, but that he returned 
from service complaining of back pain secondary to a fall 
from a large gun.  This evidence, in addition to the 
testimony provided at the hearings on appeal, in essence is 
cumulative in nature as it restates the allegations 
previously offered by the veteran and rejected by the 1987 
Board.  See Reonal, supra.  

Likewise, additional evidence was also received from VA and 
private medical providers these reports show ongoing 
evaluation and treatment for a back condition.  For example, 
the report of the January 1994 VA examination shows that the 
veteran reported that he was working with a piece of heavy 
artillery when he injured his back.  He stated that since 
that time he experienced periodic pain in the back.  In 
addition, he reported that following his service, he injured 
his cervical spine when he was hit by a falling tree.  The 
recorded diagnosis included residuals of injury to the lumbar 
spine.  Again, in December 1995, the veteran reported a 
history of chronic low back pain since a 1954 injury when he 
was jolted from a piece of artillery in service.  An MRI 
conducted in February 1995 was consistent with a herniated 
nucleus pulposus.  This evidence is new, inasmuch as it was 
not previously of record, but with respect to the matter of 
etiology restates the history provided by the veteran that 
was already considered and rejected in the previous board 
decision.  Id.  The veteran is also advised that the medical 
history written in these records is not more than a 
transcription of a lay history rather than "competent 
medical evidence".  See LeShore, supra.  

This evidence received since the 1987 Board decision, 
although new, is cumulative in nature and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

B.  Hearing loss

The evidence received into the record since the 1987 Board 
decision consists primarily of reports of evaluation and 
treatment from VA and private medical providers.  
Significantly the report of the January 1994 audiometric 
examination shows that the veteran had a slight to mild 
sensorineural hearing loss through 2000 hertz, moderately 
severe to severe high frequency hearing loss in the right 
ear.  In the left ear, the veteran demonstrated a mild rising 
to slight sensorineural hearing loss through 2000 hertz, with 
a moderately severe to severe high frequency sensorineural 
hearing loss in the left ear.  This evidence is new in that 
it was not previously of record.  However, because these 
reports do not link current disability with injury or disease 
incurred during the veteran's active service, they cannot be 
considered material evidence sufficient to reopen his claim.  
Cornele v. Brown, 6 Vet. App. 59 (1993).  

In addition, the testimony is consistent with allegations 
previously considered and reject by the prior Board 
determination.  See Reonal, supra.  Accordingly, the evidence 
received into the record since the 1987 Board decision is not 
new and material, but is cumulative in nature, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

C.  Bilateral leg disability  

The evidence received into the record since the 1987 Board 
decision includes reports of VA and private treatment showing 
complaints of left leg pain and weakness associated with low 
back disability, as shown in private treatment records dated 
in 1995.  Earlier records from 1978 show treatment for 
bilateral knee disabilities.  The report of the 1989 VA 
examination confirms shows that the veteran underwent 
bilateral knee surgery in the mid-1980s.  Because these 
reports do not link current disability with injury or disease 
incurred during the veteran's active service, they cannot be 
considered material evidence sufficient to reopen his claim.  
See Cornele, supra.  

Likewise, as with respect to the other issues, the veteran 
provided testimony consistent with allegations previously 
considered and rejected by the Board in its 1987 decision.  
As noted above, this type of evidence cannot be considered 
new and material.  Reonal, supra.  Accordingly, the evidence 
received into the record since the 1987 Board decision is not 
new and material, but is cumulative in nature, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

To the extent that this claim involves disability other than 
disability of the legs related to the back disability or the 
fracture of the right tibia, it should have been considered 
as a separate, new claim for service connection.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  As such a claim 
would not be well grounded, however, due to the lack of 
competent evidence of a nexus between any current leg 
disability and disease or injury during active military 
service, any error in not treating such a claim as a new 
claim is harmless.  Cf. winters, supra.  

D.  Eye

The evidence received into the record since the 1987 Board 
decision consists primarily of reports of private and VA 
reports of evaluation and treatment.  The report of the 
January 1994 VA eye examination shows that the veteran had a 
corrected vision of 20/50 in the right eye and a corrected 
vision of 20/20 in the left eye.  There was a cataract 
identified on the right eye.  Previously, in June 1991, 
bilateral cataracts were observed on examination.  Earlier, 
the veteran was noted to have a corneal abrasion of the right 
eye on the report of eye consultation conducted in January 
1988.  Because these reports do not link current disability 
with injury or disease incurred during the veteran's active 
service, they cannot be considered material evidence 
sufficient to reopen his claim.  See Cornele, supra.  

Likewise, as with respect to the other issues, the veteran 
provided testimony consistent with allegations previously 
considered and rejected by the Board in its 1987 decision.  
As noted above, this type of evidence cannot be considered 
new and material.  Reonal, supra.  Accordingly, the evidence 
received into the record since the 1987 Board decision is not 
new and material, but is cumulative in nature, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

II.  Service Connection

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has a tailbone disability, 
arthritis, and a skin condition involving the feet that are 
related to his active service.  He has provided testimony 
consistent with these contentions.  However, he is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

In the veteran's case, the most recent VA examination shows 
that the veteran was noted to have residuals of injury to the 
lumbar spine, arthritis of the knees and a skin condition of 
the feet, classified as tinea pedis and stucco keratoses.  
Consequently, the veteran has satisfied the initial criterion 
for a well grounded claim, as his clinical record contains 
evidence of current disability.  

The veteran's service medical records do not reveal that he 
complained of any problems in connection with his tailbone, 
arthritis or skin.  X-ray examination conducted during the 
period of active service failed to reveal the presence of 
orthopedic abnormality, including an arthritic condition.  
Moreover, no complaints or findings of arthritis were 
disclosed in the year following his release from service.  
Accordingly, there is no basis on which to assume the 
existence of chronic disability in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Nonetheless, concerning 
the claim for injury to the tailbone, the veteran's testimony 
concerning the injury in service, specifically, being kicked, 
is sufficient evidence for this element of a well-grounded 
claim for residuals injury to the tailbone.  There is no 
evidence, however, to satisfy this element concerning the 
claims for service connection for arthritis or for a skin 
disease of the feet.

The veteran has not submitted any competent evidence that 
would establish a nexus between the current complaints and 
injury or disease during his active service.  In particular, 
no competent medical opinion has been submitted to show that 
current disability is related to injury or disease noted 
during active service.  

In view of the foregoing, the veteran has not presented well 
grounded claims with respect to service connection for a 
injury to the tailbone, for arthritis or for a skin condition 
of the feet.  Consequently, VA has no duty to assist the 
veteran under the provisions of 38 U.S.C.A. § 5107.  
Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  In any event, there is no indication that the 
record is in any way incomplete, as various attempts have 
been made to obtain addition service medical records from the 
service department as well as the Surgeon Generals Office.  
These attempts have been to no avail.  Aside from these, the 
veteran has not advised VA of the presence of any additional 
records that have not been associated with his appellate 
record.  

In reaching this determination I recognize that these issues 
are being disposed of in a manner that differs from that used 
by the RO.  I have therefore considered whether the veteran 
has been given adequate notice to respond, and if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App 384, 394 (1993).  I conclude that he has not been 
prejudiced by the decision to deny his appeal on the basis 
that these claims are not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  



ORDER

New and material evidence has not been received to reopen he 
claim for service connection for a back injury.  The appeal 
is denied.  

New and material evidence has not been received to reopen the 
claim for service connection for a bilateral leg condition.  
The appeal is denied.  

New and material evidence has not been received to reopen the 
claim for service connection for a hearing loss disability.  
The appeal is denied.  

New and material evidence has not been received to reopen the 
claim for service connection for visual disturbance, claimed 
as blindness.  The appeal is denied.  

The veteran's claim of entitlement  to service connection for 
residuals of an injury to the tailbone is not well grounded.  
The appeal is denied.  

The veteran's claim of entitlement to service connection for 
arthritis is not well grounded.  The appeal is denied.  

The veteran's claim of entitlement to service connection for 
a skin condition of the feet is not well grounded.  The 
appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

